Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 is dependent on itself.  For the purposes of examination, it will be assumed that claim 20 was intended to depend from claim 19.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0046] of the specification states “the ultrasound element 21 including at least an ultrasound transmitter and an ultrasound receiver, transmits ultrasound along the radial direction by the ultrasound transmitter while rotating around the central axis 0, and acquires signals about surrounding positional information by receiving reflected ultrasound by the ultrasound receiver and performing signal processing”.  Therefore, “ultrasound element” has been interpreted to be any part included in a catheter capable of both transmitting and receiving ultrasound signals.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann (US 2012/0165667) in view of Schaer (US 2004/0082859).
Regarding claim 10, Altmann teaches a method, comprising:
inserting a catheter assembly (catheter 24, [0026]) into a body lumen, the catheter assembly comprising:
an elongated body (insertion shaft 54, [0034]) that includes a distal end portion (Figures 2-4);
an ultrasound element (ultrasound transducer 80, [0041]), wherein the ultrasound element is configured to transmit and receive ultrasound ([0042]); and

emitting ultrasound from the ultrasound element ([0042]);
receiving, by the ultrasound element, reflected ultrasound from a body-cavity around the elongated body ([0042]); and
transmitting an acquired signal based on the received ultrasound ([0043]) to an ultrasound diagnostic apparatus (console 30, [0026]).
However, Altmann fails to disclose that the catheter contains a lumen in which a shaft is inserted.
Schaer teaches (Figures 34 & 38) a catheter assembly comprising:
an elongated body (endoscope 96, [0195]) that includes a lumen (endoscope channel 518, [0197]) running along an axial direction of the elongated body;
a shaft (distal shaft 520, [0197]) inserted in the lumen; and
an ultrasound element (ultrasound transducer 34, [0197]) fixed to a distal portion of the shaft, wherein the ultrasound element is configured to move inside the lumen of the elongated body in an axial direction ([0197]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the lumen and shaft taught by Schaer into the catheter taught by Altmann.  This allows the operator the freedom to move the transducer independently of the catheter, minimizing the amount the catheter is moved once inserted inside the patient.
Regarding claim 12, Altmann in view of Schaer teach the method according to Claim 10, and Altmann further teaches that the catheter assembly further comprises an electrode (tip electrode 56 & proximal electrodes 58, [0038]) configured to detect an electrical property of an inner wall of the body 
a step of disposing the distal portion of the elongated body on an inner wall of the body lumen ([0037]).
Paragraph [0038] states that the electrodes can be electrical potential sensing electrodes.
Schaer further teaches a step of moving the ultrasound element toward the electrode along the extending direction of the elongated body ([0197]).
The ultrasound transducer of Altmann is fixed to the distal end of the catheter; thus, it is always disposed at a position nearest to the electrodes.  However, when using the combined designed of Altmann in view of Schaer, disposing the transducer in a position nearest to the electrodes would require advancing the distal shaft containing the transducer through the lumen of the catheter.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Schaer, as applied to claim 10, above, in further view of Fuimaono (US 2004/0019349), in further view of Li (US 2016/0066881).
Regarding claim 11, Altmann in view of Schaer teach the method according to Claim 10, and Altmann further teaches that the body lumen comprises a heart (heart 26, [0026]), and wherein emitting the ultrasound from the ultrasound element further comprises:
a step of acquiring positional information of surroundings using ultrasound by the ultrasound element when performing an ablation treatment ([0043]).
Paragraph [0043] teaches using ultrasound to observe the tissue while performing the ablation procedure.  This aligns with the application’s purpose of using ultrasound during the ablation procedure to observe the tissue state, described in the applicant specification in [0048].
However, Altmann in view of Schaer fail to disclose that using ultrasound to acquire positional information of surroundings occurs while opening a left atrium of the heart from a right atrium.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used ultrasound to acquire positional information of surroundings as taught by Altmann while opening a left atrium of the heart from a right atrium as taught by Fuimaono.  This allows the operator to ensure that the catheter is at the correct position to enter the left atrium, if the procedure requires accessing the left atrium of the heart.
However, Altmann in view of Schaer, in further view of Fuimaono, fail to disclose using two separate frequency bands.
Li teaches using two frequency bands ([0005]-[0006] & [0063]) when acquiring positional information of surroundings using ultrasound ([0078]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used two frequency bands as taught by Li when opening a left atrium of the heart from a right atrium of the heart as taught by Fuimaono and performing an ablation treatment as taught by Altmann.  As detailed in [0005]-[0006] of Li, using higher frequencies results in higher image resolutions at the cost of lower penetration depth.  Therefore, with this information, one having ordinary skill in the art would be motivated to use lower frequencies when opening the left atrium, and higher frequencies when examining the tissue condition during compilation.  Because lower frequencies provide a higher penetration depth, they would be useful to find an area of the interatrial septum with the least thickness, making it easier to access the left atrium.  Because the ablation occurs at the surface of the endocardium, penetration depth is of less concern, and using higher frequencies would be preferred to maximize image resolution.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Schaer, as applied to claim 12, above, in further view of Crowley (US 5,588,432).

a step of specifying a position of an electrode corresponding to an insufficiently cauterized position in the inner wall of the body lumen in a circumferential direction of the ultrasound element, based on the position of the elongated body ([0040]); and
a step of delivering a cauterization device to the position of the specified electrode ([0037]) and cauterizing the inner wall of the body lumen ([0027]).
However, Altmann in view of Schaer, fail to disclose checking an electrocardiogram and a position of the catheter.
Crowley teaches:
a step of checking an electrocardiogram based on the electrical property of the inner wall of the body lumen by the electrode (Column 1, Line 67 & Column 2, Lines 1-2);
a step of checking a position of the elongated body based on an image that is based on the acquired signal from the ultrasound element displayed on a display unit (display system 390; Column 12, Lines 54-59) of the ultrasound diagnostic apparatus (Column 2, Lines 48-59); and
a step of specifying a position of an electrode, based on the electrocardiogram (Column 1, Line 67 & Column 2, Lines 1-2).
As detailed in Column 1, Line 67 & Column 2, Lines 1-2, the operator can use the electrocardiogram to confirm contact with the heart wall.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated checking an electrocardiogram and a position of the catheter as taught by Crowley into the method taught by Altmann in view of Schaer, This would allow the operator to confirm that the catheter has been properly navigated to the target site and that contact has been established with the heart wall.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Schaer, as applied to claim 10, above, in further view of Fuimaono, in further view of Kanade (US 2009/0163810).
Regarding claim 14, Altmann in view of Schaer teach the method according to Claim 10, and Altmann further teaches that the body lumen is a heart (heart 26, [0026]).
However, Altmann in view of Schaer fail to disclose inserting the catheter into a femoral vein and opening a foramen ovale.
Fuimaono teaches that prior to inserting the catheter assembly the method further comprises:
inserting a sheath (introducer sheath, [0081]) from a femoral vein into a right atrium of the heart ([0081]);
opening a foramen ovale separating the right atrium and a left atrium of the heart ([0082]); and
inserting the sheath into the left atrium after the opening the foramen ovale ([0082]), wherein the catheter assembly (guiding catheter, [0081]) is inserted in the left atrium via the sheath ([0081]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated accessing the left atrium of the heart via the femoral vein and the foramen ovale as taught by Fuimaono into the method taught by Altmann in view of Schaer.  This provides a minimally invasive way to access the left atrium of the heart.
However, Altmann in view of Schaer, in further view of Fuimaono, fail to disclose using a first and second sheath.
Kanade teaches inserting a first and second sheath (first catheter, [0014] & second catheter, [0016]) into the heart ([0034]).

Regarding claim 15, Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, teach the method according to Claim 14, and Fuimaono further teaches:
inserting the bent portion of the wire (stabilization assembly 17, [0035]) in a pulmonary vein ostium ([0086] & [0088]).
The stabilization assembly 17 lies distal to the ablation assembly 14, as illustrated in Figures 1 & 12-14.  Paragraph [0086] describes inserting the stabilization assembly into the pulmonary vein, and [0088] describes inserting the ablation assembly into the pulmonary vein ostium.  Because of the structural arrangement of the catheter, to insert the ablation assembly in the pulmonary vein ostium, the stabilization assembly must first be inserted in the pulmonary vein ostium.
Regarding claim 16, Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, teach the method according to Claim 15, and Altmann further teaches:
displaying an image based on the acquired signal on a display unit (display 38, [0030]) of the ultrasound diagnostic apparatus ([0030]).
Regarding claim 17, Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, teach the method according to Claim 16, and Fuimaono further teaches:
inserting an ablation catheter in the left atrium ([0082]) via the sheath (introducer sheath, [0081]); and
disposing the bent portion of the wire (stabilization assembly 17, [0035]) in the pulmonary vein ostium ([0086] & [0088]).

Paragraph [0016] states that the second catheter can contain an interventional device; [0033] teaches that this interventional device can be an ablation device.
Altmann teaches:
cauterizing ([0027]) an inner wall of the heart surrounding the pulmonary vein ostium ([0037]) and disposing the ultrasound element near a distal portion of the ablation catheter (Figure 2A).
The end section 52 can both measure electrical potential of the heart wall and performing the ablation, functioning as both the electrode and the ablation catheter claimed in this application.  Figure 2 shows the ultrasound transducer 80 disposed in a position nearest the ablation catheter.
Regarding claim 18, Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, teach the method according to Claim 17, and Altmann further teaches that the wire comprises:
an annular portion connecting with the bent portion and extending in a circumferential direction of the elongated body on the outside beyond the outer peripheral surface of the distal end portion of the elongate body (Figures 2-4); and
a plurality of electrodes (tip electrode 56 & proximal electrodes 58, [0038]) that are fixed to the annular expansion portion of the wire at different positions along the annular portion (Figures 2-4) and are configured to detect an electrical property of the inner wall of the pulmonary vein ostium ([0037]-[0038]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, as applied to claim 18, above, in further view of Crowley.

disposing the annular portion on the inner wall of the pulmonary vein ostium ([0086] & [0088]).
Altmann teaches:
specifying a position of an electrode of the plurality of electrodes corresponding to an insufficiently cauterized position on the inner wall of the pulmonary vein ostium based on the position of the wire ([0040]).
However, Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, fail to disclose checking an electrocardiogram and a position of the catheter.
Crowley teaches:
checking an electrocardiogram based on an electrical property of the inner wall of the heart by the electrode (Column 1, Line 67 & Column 2, Lines 1-2);
checking a position of the wire based on the image based on the signal from the ultrasound element displayed on the display unit (display system 390; Column 12, Lines 54-59) of the ultrasound diagnostic apparatus (Column 2, Lines 48-59); and
a step of specifying a position of an electrode, based on the electrocardiogram (Column 1, Line 67 & Column 2, Lines 1-2).
As detailed in Column 1, Line 67 & Column 2, Lines 1-2, the operator can use the electrocardiogram to confirm contact with the heart wall.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated checking an electrocardiogram and a position of the catheter as taught by Crowley into the method taught by Altmann in view of Schaer, in further view of 
Regarding claim 20, Altmann in view of Schaer, in further view of Fuimaono, in further view of Kanade, in further view of Crowley, teach the method according to Claim 19, and Altmann further teaches:
delivering the ablation catheter to the insufficiently cauterized position on the inner wall of the pulmonary vein ostium ([0037]) to cauterize the insufficiently cauterized position ([0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ADAM D. KOLKIN/Examiner, Art Unit 3793     

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793